UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY KISER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:06-cr-00151-1)


Submitted:   December 29, 2010            Decided:   January 18, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. R. Booth
Goodwin, II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy       Kiser     appeals            the    district       court’s     order

revoking     his     supervised         release             and     sentencing    him      to

twenty-four months in prison.                 Kiser argues that his sentence is

plainly unreasonable.            We affirm.

            This     court       will   affirm          a     sentence      imposed     after

revocation of supervised release if it is within the applicable

statutory    maximum      and     is    not       plainly         unreasonable.       United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                              We

first   assess     the     sentence       for         reasonableness,         “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                         Id. at 438-39.

            Only     if      a     sentence           is     found      procedurally       or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”               Crudup, 461 F.3d at 439 (emphasis

omitted).        Although        the    district            court    must    consider    the

Sentencing    Guidelines          Chapter         7    policy       statements    and     the

requirements of 18 U.S.C.A. §§ 3553(a), 3583 (West 2000 & Supp.

2009), “the [district] court ultimately has broad discretion to

revoke its previous sentence and impose a term of imprisonment

up to the statutory maximum.”                 Crudup, 461 F.3d at 439 (internal

quotation marks and citations omitted).

                                              2
               Kiser    argues   that    the    district    court’s    sentence    is

plainly unreasonable because it fails to adequately further the

goals of supervised release.             Our review of the record leads us

to conclude that the district court carefully evaluated Kiser’s

failure to meaningfully cooperate with his probation officer and

the     court    during    his     period       of   supervised     release.      We

accordingly conclude that the sentence imposed by the district

court is not plainly unreasonable, and we affirm the district

court’s judgment.          We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented      in   the

materials       before    the    court   and     argument   would     not   aid   the

decisional process.

                                                                            AFFIRMED




                                            3